Citation Nr: 1401431	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-48 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to service connection for hypertension, to include as due to ionizing radiation exposure.

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983, from April 2003 to April 2005, and from January 2010 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran failed to report for a travel board hearing scheduled in July 2010.  Review of the record, however, indicates that the Veteran was on active duty at the time of his scheduled hearing.  

In December 2013, the Board asked the Veteran to clarify whether he still wanted a hearing.  He responded that he wanted to appear before a Veterans Law Judge at his local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the appropriate RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


